IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MELISSA SEMINARA AND CARMELO              : No. 610 MAL 2018
SEMINARA,                                 :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
STUART DERSHAW, M.D. JOHN STACK,          :
M.D., HOLY REDEEMER WOMEN'S               :
CARE OF MONTGOMERY COUNTY,                :
AND HOLY REDEEMER HEALTH                  :
SYSTEM D/B/A HOLY REDEEMER                :
HOSPITAL AND MEDICAL CENTER,              :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of February, 2019, the Petition for Allowance of Appeal

is DENIED.